United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                              September 29, 2006
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 05-50813



     BEATRICE CROCKER,


                                      Plaintiff-Appellee,


          versus


     NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA,


                                      Defendant-Appellant.



          Appeal from the United States District Court
                for the Western District of Texas


Before GARWOOD, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:

     This diversity case involves important and determinative

questions of Texas law as to which there is no controlling Texas

Supreme Court precedent.    Accordingly, we certify those

unresolved questions to the Supreme Court of Texas.

     CERTIFICATION FROM THE UNITED STATES COURT OF APPEALS
     FOR THE FIFTH CIRCUIT TO THE SUPREME COURT OF TEXAS,
     PURSUANT TO THE TEXAS CONSTITUTION ART. 5, § 3-C AND
     RULE 58 OF THE TEXAS RULES OF APPELLATE PROCEDURE


TO THE SUPREME COURT OF TEXAS AND THE HONORABLE JUSTICES THEREOF:
                           I.    STYLE OF THE CASE

      The style of the case in which this certification is made is

Beatrice Crocker v. National Union Fire Insurance Company of

Pittsburgh, PA, No. 05-50813, in the United States Court of

Appeals for the Fifth Circuit, on appeal from the United States

District Court for the Western District of Texas, San Antonio

Division.    Federal jurisdiction is based on diversity of

citizenship.

                       II.      STATEMENT OF THE CASE

      Plaintiff-appellee Beatrice Crocker (Crocker) seeks to recover

from defendant-appellant National Union Fire Insurance Company of

Pittsburgh,    PA   (National     Union)   on   the   basis   of   the   default

judgment that Crocker obtained against National Union’s insured,

Richard Morris (Morris).          In May 2002, Crocker sued Morris and

Morris’s former employer, Emeritus Corporation (Emeritus), for

injuries suffered in 2000 when Crocker was struck by a swinging

door — allegedly pushed negligently by Morris acting in the course

and scope of his employment — at a nursing home, where Crocker

resided, owned by Emeritus.1         Morris initially refused service of

process but was eventually served in September 2002.                 Crocker’s

claims against Emeritus were covered by the commercial general

liability insurance policy issued by National Union in which



      1
       The nursing home where the accident occurred was the Redwood Springs
Nursing Home. Morris was unaware that the Redwood Springs Nursing Home was owned
by Emeritus and, in fact, Morris had never heard of Emeritus.

                                       2
Emeritus was a named insured.               Because he was an employee of

Emeritus acting in the course and scope of his employment at the

time of the underlying accident,2 Morris was an additional insured

under the terms of the National Union policy and was also entitled

to defense and indemnity thereunder.             National Union provided a

defense for Emeritus but did not provide a defense for Morris,

apparently because Morris failed to forward the suit papers to

National Union or otherwise inform it of the suit against him and

did not request it to provide a defense.                 Morris never answered

Crocker’s    suit     and    Crocker   moved   for   a   default    judgment   on

September 3, 2003.          The case was called to trial on October 27,

2003, but Morris did not enter an appearance.             At the conclusion of

all the evidence, the trial court, on Crocker’s motion, severed the

claims against Morris into a separate suit before submitting the

charge to the jury.         On October 30, 2003, the jury rendered a take-

nothing     verdict    against     Crocker,    specifically        finding   that

Emeritus, acting through its agents, including Morris, was not

negligent; the conditionally submitted damage question issue was

not answered.       On November 4, 2003, the trial court granted a

default judgment for Crocker on the severed claims and entered

judgment against Morris in the amount of $1,000,000.                    Sometime




      2
       Morris’s employment at the nursing home was terminated shortly after the
accident resulting in Crocker’s injuries and Morris was not an employee of
Emeritus at the time of Crocker’s suit.

                                        3
shortly after November 4, the trial court entered final judgment on

the jury’s verdict in favor of Emeritus.

      In April 2004, after both of the judgments had become final,

Crocker sued     National    Union   in    state   court   as   a   third-party

beneficiary of Emeritus’s liability policy that covered Morris as

an additional insured.       National Union removed the case to federal

court based on diversity of citizenship.

      It is not disputed that Crocker’s original claims against both

Emeritus and Morris were covered by National Union’s liability

insurance policy and that National Union knew that Morris was a

named defendant in the lawsuit.           In addition, National Union knew

or should have known that Morris had been served in the lawsuit.3

It is also undisputed that Morris was not aware of the terms and

conditions of the Emeritus policy, did not know that he was an

additional insured under the policy, did not forward the suit

papers to National Union or otherwise inform it that he had been

sued, and did not request a defense from either National Union or

Emeritus.    Finally, it is undisputed that National Union did not

inform Morris that he was an additional insured and did not offer

to defend Morris against Crocker’s claims.



      3
        Although National Union claims that it did not have actual knowledge of
the service of process on Morris, attorney Jonathan LaMendola, hired by National
Union to defend co-defendant Emeritus, received Crocker’s first amended petition
ninety-six days before the default judgment and Crocker’s motion for default
judgment sixty-eight days before the default judgment. Both of these pleadings
alleged that Morris had been served with process. After considering the summary
judgment evidence, the district court concluded that “National Union had actual
knowledge of the suit against Morris.”

                                       4
     National     Union   did,   however,   attempt   to   contact   Morris.

National Union’s claims investigator sent a certified letter to

Morris (at the address where he lived) dated February 26, 2001

(prior to Crocker’s lawsuit), expressing the investigator’s desire

to speak with Morris about Crocker’s claims.               The letter was

returned unclaimed.       In addition, well prior to the beginning of

trial, an associate at the law firm hired by National Union to

defend Emeritus attempted to reach Morris by telephone.              On one

such call, the associate was apparently told by Morris’s ex-wife,

with whom and in whose trailer home Morris lived, not to call

again.     None of the phone messages the associate left for Morris

were returned.     National Union admits, however, that none of these

attempts     to   make    contact   with    Morris    included   attempted

notification to Morris that he was an additional insured or that

National Union would provide Morris with a defense.

     Jonathan LaMendola, lead counsel hired by National Union to

defend Emeritus, was present on October 2, 2003, when Morris was

deposed by Crocker’s attorney.        Prior to the deposition, Morris

spoke in private with Crocker’s attorney but refused to speak in

private with LaMendola.      When Morris’s deposition began, LaMendola

learned that Morris was not “comfortable” proceeding without a

lawyer.    LaMendola did not inform Morris that he was an additional

insured or that National Union would provide Morris with a defense.

In his affidavit, LaMendola stated: “I asked William [sic] Morris

[before the deposition] if I could speak to him and he refused on

                                     5
the basis that he was waiting for a call from his attorney.                     I

assumed that William [sic] Morris had an attorney and did not want

to talk to me on that basis.”4

      In Crocker’s suit against National Union, both parties moved

for summary judgment.         National Union argued that Crocker, who

stands in     Morris’s    shoes,    cannot   recover    under    Texas   law   as

National Union’s duty to defend Morris was never triggered because

Morris did not forward the suit papers to National Union or

otherwise notify it that he had been sued and he did not ask or

authorize National Union to defend him.5           National Union relied on

its policy provisions that:

      “Before coverage will apply, you must notify us in
      writing of any claim or suit against you as soon as
      possible. You must:


      4
        Prior to the deposition, Crocker’s attorney told LaMendola that Morris was
waiting for a call from a lawyer. This information was true, but was apparently
misinterpreted by LaMendola. Morris had not retained counsel to defend him
against Crocker’s suit, he had simply called his ex-wife’s lawyer to find out if
Crocker’s allegations against him could lead to a prison term. This was the call
from a lawyer that Morris was waiting for before the deposition.
      5
       National Union also presented the following alternative summary judgment
arguments: (1) National Union was prejudiced as a matter of law by Morris’s
breach of the policy’s cooperation clause, namely by Morris’s failure to tender
his defense to National Union and by his failure to defend himself against
Crocker’s claims; and (2) National Union is not bound by the default judgment
against Morris because Crocker’s default judgment was not the result of an actual
trial or a genuine contest of the issues as required by the policy. However, if
National Union’s position on the questions certified does not prevail, then these
alternative arguments based on the policy conditions also cannot prevail. See
Gulf Insurance Company v. Parker Products, Inc., 498 S.W.2d 676, 679 (Tex. 1973)
(“The insurance company may ordinarily insist upon compliance with this condition
for its own protection, but it may not do so after it is given the opportunity
to defend the suit . . . and refuses to . . . on the erroneous ground that it has
no responsibility under the policy.”).       To the extent that National Union
contends that the state court judgment that Crocker take nothing from Emeritus
estops Crocker from recovery against Morris, or National Union as his insurer,
that argument was not properly raised below and amounts to an impermissible
collateral attack on Crocker’s state court judgment against Morris.

                                        6
     " immediately record the specifics of the claim and the
       date you received it;

     " send us copies of all demands, suit papers or other
       legal documents you receive, as soon as possible.”

     Crocker argued that National Union was not prejudiced by

Morris’s failure to forward the suit papers because National Union

was aware of the lawsuit against both its named insured, Emeritus,

and its additional insured, Morris, and National Union was on

notice that Morris had been served.          Thus, according to Crocker,

because National Union breached its duty to defend Morris as a

matter of law, it is liable to Crocker for the full amount of the

default judgment.       The district court agreed with Crocker, finding

first that National Union failed to meet its burden under Texas law

to show prejudice in order to assert a policy defense and therefore

it had a duty to defend Morris, and also that National Union

breached this duty by failing to notify Morris that it would defend

the claims against him.         The district court granted Crocker’s

motion    for   summary    judgment   and   awarded      Crocker   $1,000,000.

National Union appeals.

                             III.   LEGAL ISSUES

A.   Weaver v. Hartford Accident & Indemnity Company

     In   1978,   the     Supreme   Court   of   Texas    considered   a   case

involving an additional insured that was apparently ignorant of the

policy and did not excuse the additional insured’s failure to

comply with the policy’s notice of suit provision.             See Weaver v.


                                      7
Hartford Acc. & Indem. Co., 570 S.W.2d 367 (Tex. 1978).               Weaver was

injured in an accident in September 1969 with Busch while Busch was

driving a truck owned by his employer, J.C. Thomas Enterprises

(Thomas).      Id. at 368.     In March 1971, Weaver served Busch with

process in a suit seeking damages of $11,800; Busch did not file an

answer. In September 1971, Weaver amended his suit, increasing the

damages sought to $201,800, adding Thomas as a defendant, and

alleging that Busch was acting within the course and scope of his

employment at the time of the accident. Although Thomas was served

with the amended petition, Busch was not. Weaver subsequently non-

suited Thomas, obtained a default judgment against Busch for

$114,433.96, and sued Hartford — Thomas’s liability insurer —

alleging that Hartford was liable for the default judgment because

Busch    was    an   additional   insured   under       the   Hartford    policy.

Answering a special issue, the jury decided that Busch was an

“insured”      under   the   Hartford   policy,    and    the    court   rendered

judgment for Weaver for $100,000, which was Hartford’s policy

limit.    Hartford appealed and the court of civil appeals reversed

and rendered a take-nothing judgment.             Id.    The Supreme Court of

Texas affirmed the court of civil appeals after noting that Busch

failed to forward the suit papers and “because of Busch’s statement

. . . that he was not operating the vehicle with the permission of

Thomas Enterprises, Hartford had no reason to believe that Busch

expected Hartford to defend him.”           Id. at 369.         The court stated


                                        8
that the “basic purpose” of the requirement that the insured

forward suit papers to the insurer “is to advise the insurer that

an insured has been served with process and that the insurer is

expected to timely file an answer.”     Id. (emphasis added).      In

affirming the judgment for Hartford, the court concluded:

     “Under the facts of this case, Hartford would have been
     gratuitously subjecting itself to liability if it had
     entered an appearance for Busch, who had failed to comply
     with the policy conditions, who had stated he was not a
     permissive user, and who had never been served with
     process, in a suit which sought damages in excess of the
     policy limits. Therefore, we hold that Hartford had no
     duty to voluntarily undertake a defense for Busch.” Id.
     at 370.

Although the majority opinion in Weaver does not explicitly address

the additional insured’s ignorance of his rights and duties under

the Hartford policy, both dissenting opinions do.      “[T]here [was]

no showing that [Busch] had ever seen [the insurance policy], or

was advised that he should do anything [to comply with it].”      Id.

(Greenhill, C.J., dissenting).    Chief Justice Greenhill’s dissent

was based largely on his observation that “[t]he omnibus insured is

really a stranger to the actual provisions of the written insurance

policy.”   Id.   Justice McGee’s dissent included the same concern:

“[T]here is nothing in the record . . . that would have led Busch

to believe that there was a possibility of him being covered under

the policy.”     Id. at 373 (McGee, J., dissenting).    The issue of

whether the insurer had a duty to inform the ignorant additional

insured was apparently argued in Weaver:


                                  9
     “At oral argument, Hartford took the stance that it was
     under no duty to inform Busch that he might be covered by
     the policy, although Hartford was apparently aware that
     Busch possessed a somewhat minimal education and might
     not have comprehended the extent of the coverage of an
     insurance agreement between his employer and the
     insurer.” Id. (McGee, J., dissenting).

The Weaver majority did not directly address the dissenters’

concerns   regarding    Busch’s   apparent    ignorance      of    the    policy

combined with    Hartford’s    knowledge     of   the    suit,    nor    did   the

majority explicitly address the issue of whether Hartford was under

a duty to inform Busch that he might be covered by the policy.

Nonetheless, Weaver implicitly holds that such ignorance on the

part of the additional insured does not excuse failure to comply

with the policy’s provision requiring notice of service of citation

and also that an insurer has no duty to cure such ignorance, even

when the insurer “has prompt and actual knowledge of the accident,

notice of the accident from the named insured, and has the suit

papers in hand giving the names of all the defendants, well in

advance of trial.” Id. at 370 (Greenhill, C.J., dissenting).

     Justice    McGee   also   disagreed   with    the    Weaver    majority’s

conclusion that the basic purpose of the notice provision is “to

advise the insurer that an insured has been served with process and

that the insurer is expected to timely file an answer.”             Id. at 372

(McGee, J., dissenting).       Instead, Justice McGee would have held

that “the main purpose of the [notice] provision . . . is to enable

the insurer to control the litigation and interpose a defense


                                    10
against any claims on the merits of the case,” and that this

purpose was satisfied in Weaver when the named insured forwarded

the suit papers to Hartford.            Id.    This particular objection,

however, unlike the ignorance-of-the-policy objection, was met

directly by the Weaver majority:

      “Different purposes are served by the requirement that
      the insured immediately forward to the insurer ‘every
      demand, notice, summons or other process received by him
      or his representative.’ It is undoubtedly true, as some
      cases hold, that one purpose of the provision is to
      enable the insurer to control the litigation and
      interpose a defense. . . . However, a more basic purpose
      is to advise the insurer that an insured has been served
      with process and that the insurer is expected to timely
      file an answer.”      Id. at 369 (citations omitted)
      (emphasis added).

Emphasizing this “more basic purpose” of the notice provision, the

Weaver majority focused on the fact that Hartford had no reason to

think it was expected to defend Busch.6


      6
       On this basis, Weaver (id. at 369) specifically distinguished the holding
in Employers Casualty Co. v. Glens Falls Ins. Co., 484 S.W.2d 570, 575 (Tex.
1972), that a prompt notice of accident policy provision was satisfied in respect
to an additional insured by the named insured having given timely notice of the
accident.
      This “basic purpose” distinction between notice of accident and notice of
suit or service of citation provisions may likewise distinguish opinions such as
Allstate v. Darter, 361 S.W.2d 254 at 255 (Tex. Civ. App.–Fort Worth 1962, no
writ), and Central Surety & Insurance Corporation v. Anderson, 446 S.W.2d 897 at
901 (Tex. Civ. App.–Fort Worth 1969, no writ), in each of which the court of
appeals, in sustaining fact findings that an additional insured who was unaware
of the coverage complied with the policy provision requiring giving notice of the
accident to the insurer as soon as practicable, quoted with approval from
Appleman, Insurance Law and Practice, Vol. 8, at p. 54, § 4738, “[a]n additional
insured could not be expected nor required to give notice before he knew of the
existence of the policy or of the fact that he was covered thereby” and at p. 87,
§ 4745, “An insured’s lack of knowledge of the existence of insurance excused a
delay in giving notice, as a matter of law, where he was not guilty of a lack of
due diligence. And an additional insured was under no duty to give notice until
he had knowledge that he was covered by the policy.”        Darter (at 256) and
Anderson (at 901) likewise cite with approval this court’s Texas law decision in
National Surety Corp. v. Wells, 287 F.2d 102, 107-08 (5th Cir. 1961), where

                                       11
      If we applied the implicit holding of Weaver to the facts in

this case, then Morris’s ignorance of his rights and obligations

under the policy would be no excuse for his failure to comply with

the notice provisions, National Union would have had no duty to

inform Morris of his rights and obligations as an additional

insured, and National Union’s actual and timely notice of the

accident and the suit would not have satisfied the purposes of the

notice provision      because    National    Union   did   not   know   it   was

expected to defend Morris.7         However, changes in Texas insurance


essentially identical language from Appleman is cited in sustaining a fact
finding that an additional minor insured, ignorant of coverage, complied with the
policy’s notice of accident provision.
      We observe that the current version of Appleman, in Chapter 138, “Duty to
Cooperate,” also provides a relevant perspective:

      “An insurer has the duty to exercise reasonable diligence to secure
      the assistance of its insured, including a request for assistance
      and reasonable efforts in attempting to locate him or her; when the
      insured is an additional insured and not a named insured, the
      insurer must show that the additional insured knew of the insurance
      coverage or that some reasonable effort was made to apprise him or
      her of the existence of the policy and its conditions.” Robert C.
      Clifford, Appleman on Insurance Law & Practice (2nd Ed.), § 138.9.

      In Dairyland County Mutual Ins. Co. v. Roman, 498 S.W.2d 154 (Tex. 1973),
the court addressed whether the named insured’s minority excused him from
compliance with the policy’s requirement that notice of accident be promptly
given, and stated: “We hold that a minor insured is not necessarily excused from
complying with the notice condition . . . The age, experience, capacity and
knowledge of the insured are simply circumstances to be considered in determining
whether the required notice was given as soon as practicable. See . . . Central
Sur. & Ins. Corp. v. Anderson, Tex. Civ. App., 446 S.W.2d 897 (no writ).” Roman
at 158.


      7
       Weaver, id. at 369, also cites Lummus v. Western Fire Ins. Co., 443 S.W.2d
767 (Tex. Civ. App.–El Paso, 1969, no writ), which Justice McGee’s dissent,
though disagreeing with, regarded as “[a]pparently . . . the only prior Texas
appellate court decision on point” and as one in which the “relevant facts there
were very similar to those in” Weaver. Id. at 372 (McGee, J., dissenting). In
Lummus the named insured, an automobile dealership, and the driver of one of its
cars, a dealership customer allowed to try out the car who was allegedly an
additional insured under the dealership’s policy, were sued following a collision

                                       12
law since the Weaver opinion lead us to question whether Weaver

controls.

B.    The Prejudice Requirement

       The principal change in Texas insurance law that may call

into question the applicability of Weaver to the facts of this case

is   the   requirement,    mandated    in   1973   by   the   State   Board   of

Insurance, that an insurer be prejudiced by an insured’s failure to

provide notice before the insurer can avoid liability due to such

failure.8    This prejudice requirement was implemented by the Board

mandating the following endorsement for all general liability

policies:

      “As respects bodily injury liability coverage and
      property damage liability coverage, unless the company is
      prejudiced by the insured’s failure to comply with the
      requirement, any provision of this policy requiring the
      insured to give notice of action, occurrence or loss, or


with a car driven by the plaintiff. Notice of the accident and of the suit were
given by the dealership but not by the driver, the dealer’s insurer successfully
defended the suit for the dealer but did not defend for the driver, against whom
a default judgment was taken. The Court of Civil Appeals affirmed a judgment for
the insurance company on the basis that even if no notice of accident were
required beyond that given by the named insured and even if the driver were an
additional insured, “he never sent any suit papers or citation to the insurance
company, nor did he ask them to defend him. Therefore, no action could lie
against the company as this, too, was a condition precedent which was not carried
out.” Id. at 771.
      8
        The State Board of Insurance, by mandating this endorsement, was
apparently responding to Members Mutual Insurance Co. v. Cutaia, 476 S.W.2d 278
(Tex. 1972), in which the Supreme Court of Texas held that it was “better policy
for the contracts of insurance to be changed by the . . . State Board of
Insurance, or by the Legislature, rather than for this Court to insert a
provision that violations of conditions precedent will be excused if no harm
results from their violation.” Id. at 281. The Weaver majority relied on Cutaia
without discussion of the response to Cutaia by the State Board of Insurance.
There was no requirement for Weaver to mention the Board’s action, however,
because the policy and the events in Weaver pre-dated the 1973 mandatory
endorsement.

                                       13
     requiring the insured to forward demands, notices,
     summons or other legal process, shall not bar liability
     under this policy.” State Bd. of Ins., Revision of Texas
     Standard Provision For General Liability Policies —
     Amendatory Endorsement — Notice, Order No. 23080 (March
     13, 1973) quoted in Chiles v. Chubb Lloyds Ins. Co., 858
S.W.2d 633, 635 (Tex. App.—Houston [1st Dist.] 1993 writ
     denied).

C.   Subsequent Supreme Court of Texas cases discussing prejudice
     or Weaver

     In Liberty Mutual Insurance Company v. Cruz, 883 S.W.2d 164

(Tex. 1993) (per curiam), the insurer became aware through a

newspaper article that its named insured had been involved in an

accident.     The insurer did not, however,    receive notice of the

resulting lawsuit against its insured until forty-one days after

entry of an adverse default judgment.         Id. at 165.   The court

observed that “[a]lthough notice, the condition precedent to the

policy, was not given according to the policy, [the insurer] does

not escape liability, unless it was ‘prejudiced’ because of the

lack of notice.”    Id.   It went on to hold that the insurer had been

prejudiced as a matter of law: “[A]n insurer that is not notified

of suit against its insured until a default judgment has become

final, absent actual knowledge of the suit, is prejudiced as a

matter of law.”     Id. at 166 (emphasis added).      Apparently, the

finding of prejudice as a matter of law was based on the insurer’s

inability to prevent the default judgment due to the lack of

notice.     See id. (“Had [the insurer] known of the suit, it might

have chosen to answer for [the insured] and litigate the merits of


                                   14
the underlying suit.”).    In Cruz, the court did not discuss the

purpose of the notice provision as it had in Weaver, nor did it

cite Weaver.

     In Hernandez v. Gulf Group Lloyds, the court again addressed

the issue of prejudice.   875 S.W.2d 691 (Tex. 1994).    In Hernandez,

however, the court was dealing with the insured’s failure to comply

with the consent-to-settle exclusionary provision.       Although the

Board of Insurance’s mandatory endorsement did not by its terms

apply to the consent-to-settle provision and the policy in question

did not otherwise contain a prejudice requirement, the court held

that the consent-to-settle exclusion is unenforceable unless the

insurer was prejudiced by the settlement made without its consent.

Id. at 692–93.       The court held that the stipulated facts in

Hernandez established, as a matter of law, that the insurer had not

been prejudiced by the unconsented settlement. The Hernandez court

described the prejudice faced by the insurer in the Cruz case

decided a few months before Hernandez: “The insured’s failure to

comply with the notice provision prejudiced the insurer by denying

its opportunity to answer for the insured and litigate the merits

of the suit or to appeal any adverse judgment.”         Hernandez, 875
S.W.2d at 693 n.3.

     One year later, in Harwell v State Farm Mutual Automobile

Insurance Company, 896 S.W.2d 170 (Tex. 1995), the court again, as

it had in Cruz, addressed the prejudice resulting from a failure to

                                 15
comply with the notice of suit provisions of a policy.                  The case

involved a two car collision in which one of the drivers (Hubbard)

died and the other (Leatherman) was seriously injured. Hubbard had

been an additional insured under her mother’s automobile liability

insurance policy issued by State Farm Mutual Automobile Insurance

Company (State    Farm).      Almost    two   years   after   the   accident,

Leatherman sued Hubbard’s estate.           On the same day, Leatherman’s

attorney, Groce, filed an application with the probate court

seeking the appointment of Groce’s legal secretary, Harwell, as

administrator of Hubbard’s estate.            After Harwell was appointed

temporary administrator of Hubbard’s estate, Leatherman served

Harwell with citation in the lawsuit.            Harwell, however, at the

time of service, had not yet qualified as administrator.                   Groce

informed State Farm of the suit against Hubbard’s estate by a

letter with, inter alia, a copy of the petition enclosed, and

advised   State   Farm   to   answer    the   suit   to   prevent   a    default

judgment.   Groce later called State Farm’s attorney, Anderson, to

tell him that Leatherman would amend the petition when Harwell

became the estate’s permanent administrator and re-serve Harwell.

After Harwell qualified as administrator of Hubbard’s estate,

Leatherman filed his first amended petition.                  Harwell waived

service and filed a general denial, but she never forwarded any

papers pertaining to the Leatherman suit against Hubbard’s estate

to State Farm.    When the case went to trial, Harwell appeared pro



                                       16
se and offered no defense. Judgment was rendered against Hubbard’s

estate. However, Groce waited to notify State Farm, and it did not

otherwise become aware, of the judgment, until after the time to

appeal or file a motion for a new trial had expired.     State Farm

then sued Harwell and Leatherman seeking a declaratory judgment

that it was not liable for the judgment against Hubbard’s estate.

     In the unanimous Harwell opinion, the court reiterated its

Weaver observation that “[o]ne of the purposes of a notice of suit

provision in an insurance policy is to notify the insurer that the

insured has been served with process and that the insurer is

expected to defend the suit.”        Id. at 173 (citing Weaver, 570
S.W.2d at 369).   Although State Farm’s agent had notice from Groce

of Leatherman’s claim against the estate, the court observed that

notice of a claim is not notice of a suit.       Id. at 174 (citing

Cruz, 883 S.W.2d at 165 n.2).   In addition, the court stated that

State Farm’s notice of Leatherman’s intent to serve Harwell when

she qualified as administrator was not the same as actual knowledge

of service of process: “[I]t was Harwell’s duty to notify State

Farm of the suit against its insured when she received service of

process; it was not State Farm’s duty to determine when or if

Harwell was served.”   Id. at 174.    The court stated, “Until State

Farm received notice of the suit, it had no duty to undertake




                                 17
Hubbard’s defense.”      Id.9   The court further observed that “State

Farm would have gratuitously subjected itself to liability if it

appeared on the insured’s behalf before it received notice that

Harwell was joined in the lawsuit and properly served, or that she

had accepted service and appeared in the suit.”                  Id. (citing

Weaver, 570 S.W.2d at 370).

      The court then stated, “The insured’s failure to notify the

insurer of a suit against her does not relieve the insurer from

liability for the underlying judgment unless the lack of notice

prejudices the insurer.”        Id. (citing Cruz, 883 S.W.2d at 165).

The court found that Harwell’s failure to notify State Farm of the

suit prevented State Farm from undertaking a defense and minimizing

its insured’s liability, and it “prejudice[d] the insurer as a

matter of law.”       Id.    The court also observed in a footnote,

however, that “this is not a case in which the insurer received

actual knowledge of a suit against the insured from a third party,”

id. at 174 n.3 (emphasis in original), arguably implying that the

insurer’s actual knowledge of the served suit might result in a

different outcome.



      9
       This court has on several occasions stated generally, albeit in contexts
not similar to the present, that “under Texas law, ‘the duty to defend does not
arise until a petition alleging a potentially covered claim is tendered to the
insurer.’” Royal Ins. Co. v. Hartford Underwriters Ins. Co., 391 F.3d 639, 644
(5th Cir. 2004) (quoting LaFarge Corp. v. Hartford Cas. Ins. Co., 61 F.3d 389,
400 (5th Cir. 1995)). See also Travelers Indem. Co. v. Citgo Petroleum Corp.,
166 F.3d 761, 768 (5th Cir. 1999) (“[a]n insurer’s duty to defend an insured is
only triggered by the actual service of process upon its insured and its relay
to the insurer”).

                                      18
D.   Knowledge of the suit by the insurer

       Texas courts of appeals have reached different conclusions

when dealing with cases in which the named insured failed to comply

with   the    policy’s      notice-of-suit        provision         but    the     insurer

nonetheless     had    actual     knowledge       of   the    suit.        In     Allstate

Insurance Company v. Pare, the evidence showed that the named

insured notified the insurer of the accident and that the insurer

had been sent a copy of the pleadings by the plaintiff’s attorney,

not by the insured.         688 S.W.2d 680, 682 (Tex. App.—Beaumont 1985,

writ ref’d n.r.e.).         The evidence in Pare showed that, even though

the insurer had actual knowledge of the suit, it “let the matter go

to default.”          Id. at 684.        The court held this evidence was

sufficient to support the jury’s findings that the named insured’s

failure to give notice of the lawsuit to the insurer did not

prejudice the insurer.           Id. at 682.       In Members Insurance Co. v.

Branscum, on the other hand, a different court of appeals held

that the insurer was prejudiced as a matter of law where the named

insured      failed    to   comply      with     the   policy’s       notice-of-suit

provisions     and    suffered    a     default    judgment,        even    though     the

plaintiff’s attorney told the insurer’s adjuster that the lawsuit

had been filed.        803 S.W.2d 462 (Tex. App.—Dallas 1991, no writ).

Based on      this    holding,    the    court    reversed      the       trial    court’s

judgment for the insured and rendered judgment for the insurer.

The court      distinguished      Pare    by     noting      that   there       were   more


                                          19
communications between the plaintiff’s attorney and the insurer in

Pare, and that the plaintiff’s attorney in Pare sent a copy of the

petition to the insurer.   Id. at 466. The court also emphasized

that no duty was created when the plaintiff’s attorney informed the

insurer that suit had been filed, noting instead,

     “It is the service of citation upon the insured which
     imposes on the insured the duty to answer to prevent a
     default judgment. No duty is imposed on an insurer until
     its insured is served and sends the suit papers to the
     insurer. This action by the insured triggers the
     insurer’s obligation to tender a defense and answer the
     suit.” Id. at 466–67.

     More recently, in Ohio Casualty Group v. Risinger, the named

insured never forwarded the suit papers to the insurer but the

evidence showed that the insurer “had actual knowledge of the

filing of the lawsuit against its insured because [the plaintiff]

sent it a complimentary copy of the petition.”   960 S.W.2d 708, 712

(Tex. App.— Tyler 1997, writ denied).      The court relied on Pare

and Cruz to support its statement that proof of the insurer’s

actual knowledge of suit “would show that the insurer was not

prejudiced by its insured’s failure [to comply with the policy’s

notice-of-suit condition precedent].”   Id. at 711.   It also noted

that such proof would defeat the insurer’s “affirmative defense of

non-liability under the policy.”     Id.    Although this Risinger

language suggests that the insurer’s actual knowledge means that it

is not prejudiced as a matter of law, the Risinger court actually

only concluded that the evidence was sufficient to affirm the trial


                                20
court’s fact finding of no prejudice and consequent judgment

against the insurer.

      In Struna v. Concord Insurance Services, Inc., the insurer was

granted summary judgment on the argument that it was prejudiced as

a matter of law by its named insured’s failure to provide notice of

the suit and subsequent default judgment.            11 S.W.3d 355, 357 (Tex.

App.—Houston [1st Dist.] 2000, no pet.).               The court of appeals

reversed and remanded for a factual determination of whether the

insurer had been prejudiced because the insurer’s evidence did not

establish prejudice as a matter of law.          Id. at 360.       Specifically,

there was “uncontroverted evidence of their actual notice.”                  Id.

As seen by its remand, the Struna court did not treat the insurer’s

actual notice as sufficient, as a matter of law, to defeat the

insurer’s claim of prejudice.10

      Although the insurers in both Risinger and Struna had actual

knowledge of the suit, the opinions do not address whether the

insurer “had no reason to believe that [the insured] expected [the

insurer] to defend him.”            Weaver at 369.         By rejecting the

insurers’    argument    for   prejudice    as   a   matter   of    law   without

addressing that matter, the Risinger and Struna courts derogated

the second prong of the notice of suit (and service) requirement’s


      10
         It is unclear whether Struna involved a policy provision concerning
notice of suit or service of citation as opposed to merely notice of accident and
cooperation. See id. at 359 (quoting policy provision requiring prompt notice
of “the accident” and “cooperation . . . in the investigation, settlement or
defense of any claim or suit”).

                                       21
“basic purpose” — identified in Weaver and repeated in Harwell — to

notify the insurer that it is expected to defend the suit.             On the

other hand, the insureds in Risinger and Struna were the named

insureds, while the insured in Weaver was an additional insured —

perhaps an insurer can safely assume his named insured would expect

to be defended whereas such an assumption may be inappropriate with

an additional insured as to whom the insurer normally has no direct

contractual (or other) relationship.

E.    The special case of the ignorant additional insured11

      The post-Weaver cases discussed above primarily dealt with the

failure of a named insured to comply with the policy’s notice

provisions; in contrast, Aetna Casualty & Surety Company v. Martin,

689 S.W.2d 263 (Tex. App.—Houston [1st Dist.] 1985, writ ref’d

n.r.e.), dealt with an additional insured.          In Martin’s underlying

suit, the additional insured, Martin, was a co-defendant with the

named insured, Myers-Carter, but provided its own defense because

it was unaware that a defense was available from the insurer,

Aetna.    Aetna was aware that Martin was a co-defendant and that

Martin was a customer of Myers-Carter and, therefore, that Martin

was entitled to a defense under the policy.         Nonetheless, Aetna did

not disclose this entitlement to Martin.         Id. at 266.    After Martin


      11
         Of course, not all additional insureds are ignorant of their coverage
under the named insured’s policy. Some may be sophisticated parties that might
be charged with knowledge that they are (or are likely) additional insureds. We
deal here with the additional insured that does not know of coverage and is not
shown to be so situated as to be presumed to know.

                                      22
learned of the coverage, it demanded reimbursement of its legal

expenses from Aetna, which denied the claim because Martin “did not

timely    request    coverage    and    voluntarily      incurred    its    legal

expense.”      Id.    Martin    then    sued    Aetna,    alleging   breach      of

contract, violation of the Texas Deceptive Trade Practices Act

(DTPA), violation of art. 21.21 of the Texas Insurance Code, and

fraudulent misrepresentation.          Id.     Martin prevailed on its DTPA

claim after the jury found that Aetna’s failure “to disclose

[coverage] was a ‘false, misleading, or deceptive act or practice’

. . . and that such failure to disclose was a producing cause of

financial loss to Martin.”            Id. at 269.        The court of appeals

affirmed the DTPA recovery.       Martin lost on its breach of contract

claim,    however,   because    the    jury    found   that   “Martin      or   its

attorneys failed to exercise reasonable diligence in determining

whether Martin was covered by a policy of insurance issued by

Aetna.”     Id. at 270–71.      The court of appeals also affirmed this

portion of the judgment, noting that the “finding of lack of due

diligence on Martin’s part, coupled with Martin’s failure to comply

with the policy’s notice provision, relieved Aetna from liability

for breach of contract under the policy.”              Id. at 271.

F.   Summary

     With the requirement for an insurer to show prejudice to avoid

liability in certain cases, the landscape of insurance law in Texas

has in some respects changed since the Texas Supreme Court’s


                                       23
opinion in Weaver.       Just how it has changed as applied to the

present context is the question faced in this case.              Does an

insurer have any right or duty to defend a covered suit against an

additional insured with whom it has no direct relationship and who,

knowing of the suit, has not expressly or impliedly requested a

defense?   If the insurer knows of the covered suit, what duty, if

any, does it have to notify a sued additional insured (who does not

know of the coverage) of the applicable coverage?       What duty, if

any, does a sued additional insured have in such a situation?

     As to none of these related questions of law does there appear

to be any controlling Texas Supreme Court precedent.

                     IV.    QUESTIONS CERTIFIED

     We    accordingly     hereby    certify   the   following     three

determinative questions of law to the Supreme Court of Texas:

     1.    Where an additional insured does not and cannot be

presumed to know of coverage under an insurer’s liability policy,

does an insurer that has knowledge that a suit implicating policy

coverage has been filed against its additional insured have a duty

to inform the additional insured of the available coverage?

     2. If the above question is answered in the affirmative, what

is the extent or proper measure of the insurer’s duty to inform the

additional insured, and what is the extent or measure of any duty

on the part of the additional insured to cooperate with the insurer

up to the point he is informed of the policy provisions?



                                    24
     3.   Does proof of an insurer’s actual knowledge of service of

process in   a   suit   against   its    additional   insured,   when   such

knowledge is obtained in sufficient time to provide a defense for

the insured, establish as a matter of law the absence of prejudice

to the insurer from the additional insured’s failure to comply with

the notice-of-suit provisions of the policy?

     We disclaim any intention or desire that the Supreme Court of

Texas confine its reply to the precise form or scope of the

questions certified.




                                    25